IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 97-40548
                           (Summary Calendar)



EARL TAYLOR, JR.,

                                              Plaintiff-Appellant,

                                 versus

JON SHARP, Doctor,

                                              Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      (USDC No. G-95-CV-207)
                        - - - - - - - - - -
                           March 19, 1998
Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Earl Taylor, Texas prisoner # 609594, argues that the district

court    abused   its   discretion   in   dismissing   as   frivolous   his

complaint alleging that the defendants have failed to provide him

with adequate medical care.      Taylor also argues that the district

court erred in dismissing the complaint with prejudice.

     We have reviewed the record, including the brief of the

appellant, and find that the district court’s dismissal of the

complaint as frivolous was not an abuse of discretion.                  The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
judgment is affirmed substantially for the reasons stated by and

accepted by the district court.   See Taylor v. Sharp, No. G-95-CV-

207 (S.D. Tex. Apr. 17, 1997).

     Taylor’s motion for the appointment of appellate counsel is

DENIED.

AFFIRMED.




                                  2